Per Curiam.

*501It appears 'from the motion to dismiss the writ of error herein and the affidavit filed therewith and from the oral argument and typewritten brief of the defendant in error, and from the record itself, that the plaintiff in error, although a stay of execution for thirty days was granted in the lower court, has made no application 'for a supersedeas, or' for a further stay of execution, and that the said thirty days has long since expired; it appears further that the defendant, after the thirty days’ stay of execution expired, paid the indebtedness sought to be enjoined and prevented, thus leaving no live issue for adjudication. For these reasons the motion to- dismiss the writ of error is hereby sustained and the writ dismissed.